Citation Nr: 1542868	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  13-21 563A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating for tinea versicolor, rated as 30 percent disabling from June 21, 2010 to December 1, 2011, and as noncompensable (zero percent) before and after those dates.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1992 to January 2002.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO), which continued the Veteran's disability rating for tinea versicolor at zero percent.  A September 2013 rating decision assigned a 30 percent disability rating from June 21, 2010 to December 1, 2011, and a noncompensable rating thereafter. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran indicated in a September 2014 statement that he received ongoing treatment from a VAMC for his skin condition.  The most recent treatment records associated with the electronic record are dated in December 2010.  VA has a duty to obtain all outstanding VA treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran's most recent VA examination was in January 2010.  At that time his skin condition was treated only with topical ointments.  In June 2010, he reportedly began taking oral medications for treatment of that condition.  This indicates an increase in disability and warrants a new examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997)

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the electronic record all VA records of treatment for the Veteran's skin condition, dated from December 2010 to the present.  

2.  Afford the Veteran a VA examination to assess the current severity of the service connected skin condition.  The examiner should review the claims folder.

3.  If the benefit remains denied, issue a supplemental statement of the case (SSOC).  Then, return the case to the Board if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

